Before it became the duty of the trial judge to charge the jury on the doctrine of the last clear chance, I think the burden was upon the plaintiff to introduce evidence showing, or tending to show, that the defendant's driver of the wrecker-truck either saw, or (in the exercise of proper care) ought to have seen, the plaintiff's perilous position. The burden of proof was upon the plaintiff, in this respect, and on *Page 82 
this testimony, I do not believe that the plaintiff bore that burden.
THOMAS, J., concurs.